Citation Nr: 0405752	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to restoration of a 40 percent rating for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1971 
to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In July 2003, the veteran waived his right to have a hearing 
in person and gave sworn testimony to the undersigned 
Veterans Law Judge by way of a videoconference hearing.  At 
the hearing, it was agreed that the record would be held open 
for an additional 180 days to permit the appellant to prepare 
and submit a diary of his seizures.  Such a diary has not 
been received, but more than 180 days have elapsed and the 
Board must proceed with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has not had a major seizure in over two and a 
half years.  He has not had 1 major seizure during the 
preceding 6 months.  He has not had 2 major seizures during 
the preceding year.  He has not had 5 to 8 minor seizures 
weekly during the preceding year.  

3.  The disability is currently manifested by minor seizures 
approximately 2 to 3 times per week.  

4.  VA examination, plus VA clinical records and sworn 
testimony, show that consistent improvement has been 
demonstrated since the rating decision which evaluated the 
seizure disorder at 40 percent disabling.  


CONCLUSION OF LAW

The criteria for restoration of the 40 percent evaluation of 
the service-connected seizure disorder have not been met.  
38 U.S.C.A. §§ 1155 (West. 2002); 38 C.F.R. §§ 3.321, 3.344, 
and Part 4, including § 4.7 and Code 8910, 8911 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

Pursuant to the requirements of VCAA, the veteran was sent a 
letter in June 2002.  This letter told him (1) of the 
information and evidence not of record that was necessary to 
substantiate the claim, (2) of the information and evidence 
that VA would seek to provide, and (3) of the information and 
evidence that the claimant was expected to provide.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  
The rating decision, and statement of the case, as well as 
the discussion during a July 2003 videoconference hearing, 
notified the veteran and his representative of the status of 
the evidence as it was developed.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Pelegrini case construed VCAA as it would apply to claims 
presented to the RO by a veteran.  Here, we have a 
restoration case, which presents a different chronology of 
development from the usual process considered in Pelegrini.  
38 C.F.R. § 3.105(e) (2003).  

In August 2001, the veteran requested secondary service 
connection for conditions which had been caused by medication 
for his service-connected seizure disorder.  The evidence 
supported the claim, so the RO notified the veteran that it 
had all the information it needed to make a decision and 
would do so shortly.  [VCAA applies to those cases where the 
evidence is not sufficient to make a decision.  38 U.S.C.A. 
§ 5103(a) (West 2002).]  A November 2001 rating decision 
granted service connection for left deep vein thrombosis and 
pulmonary embolism.  The veteran was examined in April 2002.  
A June 2002 rating decision granted service connection for 
left and right peripheral neuropathy.  The veteran did not 
disagree with any aspect of these grants.  

The April 2002 VA examination brought to the adjudicators' 
attention that the seizure disorder had improved.  
Consequently, the adjudicators were constrained to propose 
the reduction of the evaluation for the service-connected 
seizure disorder from 40 percent to 20 percent.  This 
proposal was made in the June 2002 rating decision and 
explained in the cover letter.  The cover letter and rating 
decision provided notice to the claimant regarding what 
information and evidence was needed to substantiate a claim 
to continue the 40 percent rating, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, and 
the need for the claimant to submit any evidence in his or 
her possession that pertained to the claim.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

There are cases which do not arise in response to a claim.  
VA does periodic examinations to determine if there has been 
improvement in disabilities which are not stable.  Also, as 
here, the claims folder may be reviewed in conjunction with a 
claim for another disability.  In these cases, it is only 
when an adjudicator sees that a change is warranted that 
action is taken.  Therefore, by their very nature, such cases 
begin with an initial unfavorable AOJ determination which the 
veteran must overcome.  These reductions are an integral part 
of the compensation system created by Congress and 
implemented by VA.  The law intends to compensate current 
disability, to increase compensation if the disability 
increases, and to decrease compensation if the disability 
decreases.  38 U.S.C.A. § 1155 (West 2002).  It would be an 
absurd result to interpret VCAA as prohibiting reductions 
because they begin with an initial unfavorable AOJ 
determination forcing a claimant to overcome an adverse 
decision.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on June 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC) were provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the June 2002 letter asked the veteran to 
submit medical or other evidence that the evaluation should 
not be reduced.  He was told that VA would "consider any 
evidence ..."  The Board finds that this language comports 
with fourth requirement, above.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; an 
80 percent evaluation is warranted for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911 (2003).  

Examination reports indicating improvement.  Rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and 
Department of Veterans Affairs regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  This applies to treatment of 
intercurrent diseases and exacerbations, including hospital 
reports, bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or without 
taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
(findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflects mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.  38 C.F.R. 
§ 3.344(a) (2003).  

(b) Doubtful cases.  If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in paragraph (a) of this section, the rating 
agency will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination ______ 
months from this date, § 3.344."  The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24 or 30 months will be allowed to elapse before 
the reexamination will be made.  38 C.F.R. § 3.344(b) (2003).  

(c) Disabilities which are likely to improve.  The provisions 
of paragraphs (a) and (b) of this section apply to ratings 
which have continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (2003).  

Background  On December 9, 1997, the veteran was hospitalized 
for a major seizure.  It was reported that he had no problem 
with seizing for the previous 4 years.  The diagnosis was 
grand mal seizure.  Dilantin levels were noted to be 
inadequate, subtherapeutic.  

A VA clinical note dated in December 1997 listed the 
veteran's last seizure as being earlier that month, and that 
being the first in 4 years.  

On VA examination in April 1998, it was noted that 
generalized seizures had been observed in January 1989, 
December 1993 and December 1997.  There had been no 
subsequent generalized seizures.  The veteran reported 
experiencing "déjà vu" several times a month.  The episodes 
were associated with disorientation and confusion.  The 
examiner commented that déjà vu phenomena were common in 
temporal lobe epilepsy such as the veteran had.  It was more 
likely than not a manifestation of his seizure disorder.  
They were characterized as "minor seizures" which were 
chronic and not likely to remit.  

The June 1998 rating decision considered the veteran's 
December 1997 seizure, as well as the private and VA medical 
records, and rated the disability at 40 percent, effective 
December 9, 1997.  

On the July 1999 VA examination, it was reported that the 
veteran had not had any seizure activity since the one in 
December 1997.  The impression was that grand mal activity 
was well controlled on Dilantin.  

Private records show hospitalization in February 2000 for 
left deep vein thrombosis and pulmonary embolism.  In March 
2000, he was admitted to a private hospital for seizure 
activity, which was subdued with intravenous Valium.  

VA neurology clinic notes for March 2000 show the veteran 
awoke one morning the previous December with a sensation of 
severe dizziness, unsteadiness, light-headedness and ringing 
in the ears.  The impression was positional nystagmus.  A 
note dated in April 2000 reflects a change in medication.  A 
VA note dated in July 2000 shows the veteran had a grand mal 
seizure a few days earlier, went to a private emergency room, 
and was treated and released.   

An October 2000 rating decision, rejected the proposal to 
reduce the evaluation to 10 percent and continued the 40 
percent evaluation.  

On the February 2001 VA examination of the veteran's 
arteries, he reported that his last grand mal seizure was in 
June 2000.  

Magnetic resonance imaging (MRI) of the brain was attempted 
in May 2001.  The veteran experienced what appeared to be a 
mild generalized tonic-clonic seizure lasting approximately 3 
to 5 minutes in the middle of the study.  The veteran 
recovered and opted to complete the study, which he did, 
after being pulled out of the scanner.  For the second time, 
he experienced another similar generalized tonic-clonic 
seizure with complete or near immediate resolution.  The 
veteran was watched for an hour and there were no other 
symptoms or additional seizures.  

A VA clinical note, dated in August 2001, shows the veteran's 
last seizure was earlier that year, when he had an MRI done.  
The note also discussed the veteran's secondary problems due 
to Dilantin and the change of medication to Lamictal.  

A VA clinical note, dated in November 2001, reports no 
seizures.  

A VA clinical record, dated in March 2002, shows that the 
veteran's last seizure was a year before and, on the average, 
he had a seizure a year or less.  

On a April 2002 VA examination, the veteran reported that his 
last seizure had been a year and a half earlier.  

A VA note, dated in September 2002, reveals that the 
veteran's symptoms had been stable on Lamictal.  A December 
2002 VA clinical note, shows that the veteran telephoned.  
There was no report of any more seizures.  

In July 2003, the veteran gave sworn testimony to this 
Veterans Law Judge by way of a videoconference hearing.  The 
veteran discussed the episode of 2 seizures during the May 
2001 MRI test.  He had not had any major seizures since then.  
He described episodes approximately 2 to 3 times per week, 
when he would get a sensation of a seizure beginning.  This 
would be accompanied by his hands shaking or stomach 
tightening.  Following the hearing, the record was left open 
for 180 days so that the veteran could submit a diary of 
these episodes.  More than 180 days have passed, with no 
additional evidence being received.  

Analysis  A 40 percent evaluation is warranted for 1 major 
seizure during the preceding 6 months or 2 major seizures, or 
5 to 8 minor seizures weekly, during the preceding year.  The 
current 40 percent evaluation was assigned, effective in 
December 1997, based on the major seizure the veteran 
experienced on that date.  The question now is whether there 
has been sustained improvement.  The Board notes that the 
evidence before it includes a VA examination, VA clinical 
records, private medical records and the veteran's testimony.  
Thus, we have sufficient information to determine whether 
there has been a sustained improvement, even considering the 
evidentiary requirements for epilepsy.  38 C.F.R. § 3.344(a) 
(2003).  

We see that there have been no grand mal seizures since May 
2001, when the veteran had two seizures during MRI testing.  
He has apparently responded to a change of medication and has 
not had a major seizure in over two and a half years.  He no 
longer meets the criteria for a 40 percent evaluation.  
Specifically, he has not had 1 major seizure during the 
preceding 6 months.  He has not had 2 major seizures during 
the preceding year.  He has not had 5 to 8 minor seizures 
weekly during the preceding year.  Thus, the medical records 
show that there has been a definite improvement.  

At his July 2003 hearing, the veteran testified that he had 
episodes approximately 2 to 3 times per week, when he would 
get a sensation of a seizure beginning.  This would be 
accompanied by his hands shaking or stomach tightening.  This 
symptomatology more closely approximates a 20 percent 
evaluation and supports a reduction to that level.  38 C.F.R. 
§ 4.7 (2003).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
January 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Restoration of a 40 percent rating for a seizure disorder is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



